  Case 1:18-cv-01397-RGA Document 4 Filed 12/17/18 Page 1 of 4 PageID #: 20




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 MARCY WOLF, Individually and On Behalf of         ) Case No. 1:18-cv-01397-RGA
 All Others Similarly Situated,                    )
                                                   )
                       Plaintiff,                  )
                                                   )
        v.                                         )
                                                   )
 LIEEPOINT HEALTH, INC., WILLIAM F.                )
 CARPENTER III, KERMIT R. CRAWFORD,                )
 RICHARD H. EVANS, MICHAEL P. HALEY,               )
 MARGUERITE W. KONDRACKE, JOHN E.                  )
 MAUPIN, JR., JANA R. SCHREUDER, and               )
 REED V. TUCKERSON,                                )
                                                   )
                       Defendants.                 )

                 STIPULATION AND [PROPOSED] ORDER OF DISMISSAL

       WHEREAS, on September 7, 2018, plaintiff Marcy Wolf (“Plaintiff”) filed a Complaint

for Violation of the Securities Exchange Act of 1934 (the “Complaint”) in the above-captioned

action (the “Action”) against LifePoint Health, Inc. (“LifePoint” of the “Company”), William F.

Carpenter III, Kermit R. Crawford, Richard H. Evans, Michael P. Haley, Marguerite W.

Kondracke, John E. Maupin Jr., Jana R. Schreuder, and Reed V. Tuckerson (collectively,

“Defendants”);

       WHEREAS, the Complaint alleged violations of the Securities Exchange Act of 1934 in

connection with the proxy statement filed by Defendants with the United States Securities and

Exchange Commission (“SEC”) on August 23, 2018 (the “Proxy Statement”) in connection with

the proposed acquisition of LifePoint by affiliates of Apollo Global Management, LLC (the

“Transaction”);
  Case 1:18-cv-01397-RGA Document 4 Filed 12/17/18 Page 2 of 4 PageID #: 21




        WHEREAS, on September 27, 2018, Defendants filed a definitive proxy statement with

the SEC that included additional information relating to the Transaction that mooted Plaintiff’s

claims regarding the sufficiency of the disclosures in the Proxy Statement (the “Mooted Claims”);

        WHEREAS, Plaintiff’s counsel intend to assert a claim for mootness fees and expenses in

connection with the Mooted Claims (the “Fee Application”), and seek Court intervention only if

the parties cannot resolve Plaintiff’s Fee Application;

        WHEREAS, Defendants in the Action reserve all rights, arguments, and defenses,

including the right to oppose any potential Fee Application;

        WHEREAS, no class has been certified in the Action;

        WHEREAS, Defendants have denied and continue to deny any wrongdoing and contend

that no claim asserted in the Action was ever meritorious;

        NOW, THEREFORE, upon consent of the parties and subject to the approval of the Court:

        IT IS HEREBY ORDERED this                    day of              , 2018 that:

        1.      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all claims asserted in

the Action are dismissed, with prejudice as to Plaintiff only. All claims on behalf of the putative

class are dismissed without prejudice.

        2.      Notice of this dismissal is not required because the dismissal is with prejudice as to

Plaintiff only, and not on behalf of a putative class; no class has been certified in the Action; and

the putative class will not be bound by any agreement among the parties.

        3.      The Court retains jurisdiction of the Action solely for the purpose of determining

Plaintiff’s anticipated Fee Application, if filed.




                                                     2
  Case 1:18-cv-01397-RGA Document 4 Filed 12/17/18 Page 3 of 4 PageID #: 22




       4.      This Order is entered without prejudice to any right, position, claim, or defense any

party may assert with respect to the Fee Application, which includes Defendants’ right to oppose

the Fee Application.

       5.      To the extent that the parties are unable to reach an agreement concerning the Fee

Application, they may contact the Court regarding a schedule and hearing to present such

application to the Court.

       6.      Upon completion of briefing, the parties shall promptly contact the Court to

schedule argument regarding Plaintiff’s Fee Application at a time convenient to the Court.

       7.      If the parties reach an agreement concerning the Fee Application, they shall notify

the Court. Upon such notification, the Court will close the Action.

 Dated: December 17, 2018                            RIGRODSKY & LONG, P.A.

                                            By: /s/ Gina M. Serra
                                                Seth D. Rigrodsky (#3147)
 OF COUNSEL:                                    Gina M. Serra (#5387)
                                                300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                   Wilmington, DE 19801
 Richard A. Maniskas                            (302) 295-5310
 1055 Westlakes Drive, Suite 300                sdr@rl-legal.com
 Berwyn, PA 19312                               gms@rl-legal.com
 (484) 324-6800
 rm@maniskas.com                                     Attorneys for Plaintiff




                                                 3
 Case 1:18-cv-01397-RGA Document 4 Filed 12/17/18 Page 4 of 4 PageID #: 23




Dated: December 17, 2018                     RICHARDS, LAYTON & FINGER, P.A.

                                      By: /s/ Katharine L. Mowery
                                          Samuel A. Nolen (#971)
                                          Katharine L. Mowery (#5629)
                                          One Rodney Square
                                          920 N. King Street
                                          Wilmington, DE 19801
                                          (302) 651-7700
                                          nolen@rlf.com
OF COUNSEL:                               mowery@rlf.com

WHITE & CASE LLP                             Attorneys for Defendants LifePoint Health,
Douglas Baumstein                            Inc., William F. Carpenter III, Kermit R.
1221 Avenue of the Americas                  Crawford, Richard H. Evans, Michael P.
New York, NY 10020                           Haley, Marguerite W. Kondracke, John E.
(212) 819-8200                               Maupin Jr., Jana R. Schreuder, and Reed V.
dbaumstein@whitecase.com                     Tuckerson




     IT IS SO ORDERED this _____ day of ________________, 2018.




                           _____________________________________________
                           UNITED STATES DISTRICT JUDGE




                                         4
